Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-18-00673-CV

                                       Veronica ALVARADO,
                                              Appellant

                                                  v.

                                     CITY OF SAN ANTONIO,
                                            Appellee

                      From the 37th Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2017CI07025
                            Honorable Michael E. Mery, Judge Presiding

PER CURIAM

Sitting:          Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice

Delivered and Filed: October 24, 2018

MOTION TO DISMISS GRANTED; APPEAL DISMISSED

           Appellant filed a motion to dismiss the appeal. We grant the motion. See TEX. R. APP. P.

42.1(a)(1). Pursuant to the parties’ agreement, we order all costs to be borne by the party that

incurred them. See id. R. 42.1(d) (absent agreement of parties, costs are taxed against appellant).

                                                   PER CURIAM